Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li Zhe et al., CN 108461723A.Regarding claim 1, Li Zhe et al., teaches an anode material (abstract), comprising: a silicon oxide core (0013), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2) (0015); and a shell (0013), disposed on at least a portion of an outer surface of the silicon oxide core (0013), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015). Regarding claim 2, Li Zhe et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6 (0015). 
outside of the shell to the inside of the shell (0015). Regarding claim 5, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014), and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. Regarding claim 6, Li Zhe et al., teaches an anode (0044), comprising an anode current collector and an anode active material layer (0065), wherein the anode active material layer is located on at least one surface of the current collector (0065-0068), and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0065), the silicon oxide being represented by the general formula SiO.sub.x (0<x<2) (0015); and a shell (0065), disposed on at least a portion of an outer surface of the silicon oxide core (0065), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).Regarding claim 7, Li Zhe et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6  (0015).Regarding claim 8, Li Zhe et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um).Regarding claim 9, Li Zhe et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015). Regarding claim 11, Li Zhe et al., teaches an electrochemical device (0002; 0004), comprising a cathode, a separator, an electrolyte and an anode, (0004) wherein the anode comprises an anode current collector and an anode active material layer, wherein the anode active material layer is located on at least one surface of the current collector, and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0013), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2) (0013); and a shell (0013), disposed on at least a portion of an outer surface of the silicon oxide core (0013), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).Regarding claim 12. The electrochemical device according to claim 11, wherein the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6. Regarding claim 13, Li Zhe et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um).Regarding claim 14, Li Zhe et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).Regarding claim 15, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014),  and wherein the size D is determined by the Scherrer equation based on the half-peak width of 
Thus, the claims are anticipated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727